IN THE SUPREME COURT OF THE STATE OF NEVADA


                       VINCENT T. SCHETTLER, AN
                       INDIVIDUAL,                                                          ED
                                         Appellant,
                                     vs.                                            FEB 1 6 2022
                       PACIFIC WESTERN BANK, A                                     ELIZABETH A. BROWN
                                                                                 CLERK OF S PREME COLTE
                       CALIFORNIA CORPORATION,                                   By .               ,
                                         Res s ondent.                                DEPUTY CLERK I



                                            ORDER DISMISSING APPEAL

                                   Pursuant to the stipulation of the parties, and cause appearing,
                       this appeal is dismissed. The parties shall bear their own costs and attorney
                       fees. NRAP 42(b).
                                   It is so ORDERED.




                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROW

                                                          BY:




                       cc:   Hon. Timothy C. Williams, District Judge
                             Persi J. Mishel, Settlement Judge
                             Solomon Dwiggins & Freer, Ltd.
                             Lemons, Grundy & Eisenberg
                             Black & Wadhams
                             Lewis Roca Rothgerber Christie LLP/Las Vegas
                             Eighth District Court Clerk
 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER

              c4fer.
 11,t) 1947
                                                                                         );_o 5.207